DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 12/09/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 now requires the following:

    PNG
    media_image1.png
    514
    615
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite. The claim now requires that the motor actuate the 4-bar link via the second shaft.

    PNG
    media_image2.png
    619
    939
    media_image2.png
    Greyscale

However, as seen above, the elected invention, the motor 118 actually actuate the 4-bar link via the first shaft 110 of the swing arm; not the second shaft 114. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20130076047 to Wheeler et al (Wheeler) in view of US Pat No 6,597,139 to Klesing. 

    PNG
    media_image3.png
    665
    696
    media_image3.png
    Greyscale

Wheeler discloses an angle detecting door handle assembly that comprises a handle member (104); a four-bar link (202, 206, 208) that comprises a swing arm (202) that pivot about a first shaft (208) and a control arm (206) that pivot about a second pivot (206a), configured to move the handle member between a retracted and a presented position 

However, Wheeler fails to disclose the use of a magnet relative to the rotary sensor. Wheeler discloses another type of rotary sensing. 

    PNG
    media_image4.png
    954
    1099
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the rotary sensing described by Wheeler as having a magnet being detected by a rotary sensor, as taught by Klesing, in order to provide the best available way to detect the angular movement of the handle. 

Response to Arguments
With respect to the previous 112 2nd paragraph rejection, the rejection has been withdrawn. However, in view of the current amendment, a new rejection has been made on the record. 
With respect to the previous rejection in view of Wittwer and De 178, the current amendment overcomes the rejections.
With respect to the rejection in view of Wheeler in view of Klesing, the arguments are still not persuasive. Wheeler discloses the new limitations, that the four-bar link comprises a swing arm (202) that pivot about a first shaft (208) and a control arm (206) that pivot about a second pivot (206a), and a motor (318) configured to actuate the four-bar link via the first shaft (through gears 312, 314). Therefore, the rejection is maintained.
Since no argument is persuasive and the examiner is maintaining the rejection, applicant can file an appeal brief to let the Board of Appeals to make a decision on the matter. Prosecution has been closed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 13, 2021